[Cite as Ohio State Bar Assn. v. Ryan, L.L.C., 138 Ohio St. 3d 67, 2013-Ohio-5500.]




             OHIO STATE BAR ASSOCIATION v. RYAN, L.L.C., ET AL.
        [Cite as Ohio State Bar Assn. v. Ryan, L.L.C., 138 Ohio St. 3d 67,
                                     2013-Ohio-5500.]
Unauthorized practice of law—Filing notice of appeal before administrative
        agency—Consent decree—Injunction issued.
(No. 2013-1292—Submitted September 11, 2013—Decided December 24, 2013.)
    ON FINAL REPORT by the Board on the Unauthorized Practice of Law of the
                             Supreme Court, No. UPL 11-03.
                                 ____________________
        Per Curiam.
        {¶ 1} Pursuant to Gov.Bar R. VII(5b), the Board on the Unauthorized
Practice of Law has recommended that we approve a consent decree proposed by
relator, Ohio State Bar Association, and respondents, Ryan, L.L.C., and Brett
Koch. We accept the board’s recommendation and approve the proposed consent
decree submitted by the parties, which provides:


                 1.       Respondent Ryan, L.L.C. (“Ryan”),[1] a Delaware
        Limited Liability Company, is a limited liability company with its
        principal place of business in Texas. At all times pertinent hereto,
        respondent Brett Koch was the employee and representative of
        Ryan.
                 2.       Respondent Ryan, as a corporation or limited
        liability company, is not, and has never been, an attorney admitted

1. In its complaint, relator identified the corporate respondent as Ryan & Company, Inc. The
consent agreement signed by the parties identifies that respondent as Ryan, L.L.C., which is the
correct name of the company. The caption in this case has been changed to reflect the language of
the agreement and thus to conform to the evidence.
                      SUPREME COURT OF OHIO




to practice, granted active status, or certified to practice law in the
state of Ohio pursuant to [R]ules I, II, VI, IX, or XI of the Ohio
Supreme Court’s Rules of the Government of the Bar. Mr. Koch
has never been an attorney admitted to practice, granted active
status, or certified to practice law in the State of Ohio pursuant to
[R]ules I, II, VI, IX, or XI of the Ohio Supreme Court’s Rules of
the Government of the Bar.
       3.      On or about November 18, 2009, Respondents
engaged in the unauthorized practice of law by preparing and filing
a notice of appeal on behalf of their client, Owens Corning, before
the Ohio Department of Taxation Board of Tax Appeals.
       4.      Respondents’ act of the unauthorized practice of
law was limited to this single action.
       5.      Respondents admit that the conduct described in
paragraph 3 above constitutes the unauthorized practice of law in
Ohio by: (a) preparing and filing a notice of appeal before the Ohio
Department of Taxation Board of Tax Appeals; and (b) appearing
on behalf of a client before the Ohio Department of Taxation
Board of Tax Appeals.
       6.      It is the desire of the parties to settle this litigation.
       7.      Respondents were provided notice of the allegations
in the Complaint in April 2010, and on May 17, 2010, Owens
Corning withdrew the appeal before the Ohio Department of
Taxation Board of Tax Appeals. At no time following April 2010
did Respondents provide any additional services to Owens Corning
in connection with the notice of appeal.
       8.      Respondents have fully cooperated with Relator’s
investigation of this matter.




                                   2
                         January Term, 2013




        9.      Relator does not recommend the imposition of civil
penalties pursuant to Gov.Bar R. VII(8)(B).           At the time
Respondents entered their representation of their client before the
Ohio Department of Tax Appeal, Respondents mistakenly did not
understand their act to be rendering legal services under Ohio law.
        10.     The parties waive the right to notice of an
appearance at the formal hearing before the hearing panel.
        It is hereby ordered:
        A.      Respondents are enjoined from all activities that
constitute the unauthorized practice of law, including:
        (i)     representation of a client in Ohio in any court or
other forum requiring the representation of a licensed attorney or
preparation of legal documents in Ohio by or on behalf of
Respondents;
        (ii)    the rendering of legal advice regarding legal
documents by or on behalf of Respondents within the jurisdiction
of the State of Ohio.
        B.      Written notice, at Respondents’ cost, shall be
provided by Respondents to Owens Corning, with copy to Relator,
stating that:
        (i)     Respondents cannot provide legal representation in
Ohio;
        (ii)    this    Court   has    determined     that   Ryan’s
representation of a party before the Ohio Department of Taxation
Board of Tax Appeals constituted the unauthorized practice of law;
and
        (iii)   Respondents have fully cooperated with Relator’s
investigation of this matter, and as part of the Consent Decree



                                 3
                            SUPREME COURT OF OHIO




       entered into between the parties and approved by the Court, this
       Court has ordered Respondents to cease legal representation of
       clients in Ohio.
               The form, content and delivery of this notice shall be in a
       manner satisfactory to Relator.
               C.     Respondents shall be assessed all costs of this
       matter pursuant to Gov.Bar R. VII(8)(A).


                                                                      So ordered.
       O’CONNOR, C.J., and PFEIFER, O’DONNELL, LANZINGER, KENNEDY,
FRENCH, and O’NEILL, JJ., concur.
                            ____________________
       William Hicks and Eugene Whetzel, for relator.
       Squire Sanders, Steven A. Friedman, and Robin G. Weaver, for
respondents.
                          ________________________




                                         4